Citation Nr: 1641572	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  11-13 488	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUE

Entitlement to a compensable initial rating prior to August 31, 2013, and greater than 10 percent from August 31, 2013, for status post left knee arthroscopy.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

C. J. Houbeck, Counsel


INTRODUCTION

The Veteran had active service from July 2005 to July 2009.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina. 

Of note, service connection was granted in the September 2009 rating decision for status post left arthroscopy and a noncompensable rating assigned, effective July 2, 2009.  A November 2013 rating decision granted a 10 percent rating for the status post left arthroscopy, effective August 31, 2013.  Regardless of the RO's actions, the issues remain before the Board because the increased ratings were not complete grants of the maximum benefits available.  See AB v. Brown, 6 Vet. App. 35 (1993).

In September 2014, the Veteran testified at a videoconference hearing before the undersigned.  A transcript of the hearing has been associated with the Veteran's Virtual VA electronic claims file.

The Veteran's claim was remanded by the Board in January 2015 for additional development.  The matter again is before the Board.

This appeal was processed using the Veteran's Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  Accordingly, any future consideration of the Veteran's case should take into consideration the existence of these electronic records.


FINDING OF FACT

Affording the Veteran the benefit of the doubt, throughout the appellate time period her status post left knee arthroscopy shows symptoms of weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.


CONCLUSIONS OF LAW

1.  The criteria for an increased rating of 10 percent, but no higher, for status post left knee arthroscopy have been met for the period prior to August 31, 2013, pursuant to Diagnostic Code (DC) 5259.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5299-5260, 5259 (2015).

2.  The criteria for an increased rating greater than 10 percent from August 31, 2013, for status post left knee arthroscopy have not been met pursuant to DC 5259.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DCs 5299-5260, 5259 (2015).

3.  For the entire appellate time period, the criteria for a separate disability rating of 10 percent, but no more, for slight lateral instability of the left knee have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5257 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

VA has met all statutory and regulatory notice and duty to assist provisions.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  

VA's duty to notify was satisfied by a letter in March 2009.  See 38 U.S.C.A. §§ 5102, 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted above, the Veteran also was afforded a hearing before the undersigned Veterans Law Judge (VLJ) during which she presented oral argument in support of her claims.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) (2011) requires that the VLJ/DRO who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ fully explained the issues on appeal during the hearing and specifically discussed the basis of the prior determination, the elements of the claims that were lacking to substantiate the claims for benefits, and suggested the submission of evidence that would be beneficial to the Veteran's claims.  As a result of the VLJ's recommendations, after the hearing the Veteran submitted additional private medical records.  Significantly, neither the Veteran nor her representative has asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has she identified any prejudice in the conduct of the Board hearing.  By contrast, the hearing focused on the elements necessary to substantiate the claims, and the Veteran, through her testimony, demonstrated that she had actual knowledge of the elements necessary to substantiate her claims.  As such, the Board finds that, consistent with Bryant, the VLJ complied with the duties set forth in 38 C.F.R. § 3.103(c)(2).

The Board also concludes VA's duty to assist has been satisfied.  The Veteran's service treatment records are in the file and she has not reported treatment with VA for the disabilities on appeal.  The Veteran has submitted certain private treatment records.  The Veteran has at no time referenced any other outstanding records that she wanted VA to obtain.

In increased rating claims, the duty to assist includes, when appropriate, the duty to conduct a thorough and contemporaneous examination of the appellant.  Green v. Derwinski, 1 Vet. App. 121 (1991).  In addition, where the evidence of record does not reflect the current state of the Veteran's disability, a VA examination must be conducted.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. § 3.327(a) (2016).

The RO provided the Veteran appropriate VA examinations in April 2009, August 2013, and March 2015.  The VA examination reports are thorough and supported by the other evidence of record.  The examination reports discussed the clinical findings and the Veteran's reported history as necessary to rate the disabilities under the applicable rating criteria.  The examination reports also discussed the impact of the disabilities on the Veteran's daily living.  Based on the examinations and the fact there is no rule as to how current an examination must be, the Board concludes the examination reports in this case are adequate upon which to base a decision.  See Barr, 21 Vet. App. at 312.

Based on the March 2015 VA examination and subsequent readjudication of the claim, the Board finds that there has been substantial compliance with its prior remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

As there is no indication that any failure on the part of VA to provide additional notice or assistance reasonably affects the outcome of this case, the Board finds that any such failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Increased Rating

Disability evaluations are determined by the application of a schedule of ratings that is based on average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2014).  Percentage evaluations are determined by comparing the manifestations of a particular disorder with the requirements contained in the VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2015).  The percentage ratings contained in the Rating Schedule represent, as far as can practically be determined, the average impairment in earning capacity resulting from such disease or injury and their residual conditions in civilian occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2015).  VA has a duty to acknowledge and consider all regulations which are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusion.  Schafrath, 1 Vet. App. at 589.

As this claim is on appeal from a decision that granted service connection and assigned an initial rating, "staged" ratings may be assigned, if warranted by the evidence.  Fenderson v. West, 12 Vet. App. 119 (1999).  

If there is a question as to which evaluation to apply to the Veteran's disability, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).

The Board also observes that the words "slight," "moderate" and "severe" as used in the various DCs are not defined in the VA Schedule for Rating Disabilities.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence, to the end that its decisions are "equitable and just."  38 C.F.R. § 4.6 (2015).

Historically, the Veteran's left knee disability has been rated under DC 5299-5260, as analogous to limitation of flexion of the knee.  In this regard, the Board notes that hyphenated DCs are used when a rating under one DC requires use of an additional DC to identify the basis for the rating assigned.  38 C.F.R. § 4.27 (2015).  However, review of the pertinent medical and lay evidence indicates that the Veteran's service-connected left knee disability is more appropriately evaluated under DC 5259, for removal of semilunar cartilage that is symptomatic.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993); Pernorio v. Derwinski, 2 Vet. App. 625 (1992).  DC 5259 provides a 10 percent rating for removal of semilunar cartilage that is symptomatic.  38 C.F.R. § 4.71a.  As will be discussed below, the service treatment records document a possible left meniscal tear in 2005 and the Veteran has reported that she underwent arthroscopic surgery later that year to repair the meniscus.  The Veteran is noted to be a physician with medical expertise on that matter and, in any case, is competent to report a contemporaneous medical diagnosis provided by another physician.  As such, the Board will presume the accuracy of her reports.

The Veteran contends that her current noncompensable rating prior to August 31, 2013, and 10 percent rating from that point do not accurately reflect the severity of her condition.

The Veteran's service treatment records include an October 2005 MRI indicating a possible tear of the posterior horn of the left medial meniscus.  Although no subsequent surgical procedure is of record, the Veteran has reported that she underwent arthroscopy later in 2005 to repair the meniscus.

The Veteran was afforded a VA contract examination in April 2009 that included examination of both knees.  She had undergone an arthroscopic repair of the left medial meniscus in 2005.  There was constant localized pain that was aching and sharp, described as a 7 out of 10.  The pain could be elicited with physical activity and relieved by rest.  At the time of pain, she could function without medication.  Her symptoms included: weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability.  She denied heat, redness, or dislocation.  The Veteran denied any functional impairment from the left knee problems.  On examination, posture and gait were normal and she was able to tandem walk.  There were no problems with weight bearing or balancing.  There was tenderness at the medial joint line, but no signs of edema, effusion, weakness, redness, heat, or guarding of movement.  There was no subluxation, locking pain, genu recurvatum, or crepitus.  The Veteran had full range of left knee flexion and extension and motion was not additionally limited by pain, fatigue, weakness, lack of endurance, or incoordination after repetitive use.  Ligament testing was within normal limits, as was meniscal testing.  There was no functional limitation of standing or walking.  Sensation and reflexes were normal.  X-rays of the left knee were normal.

In her January 2010 notice of disagreement, the Veteran reported that her left knee problems prevented her from participating in normal activities and prevented running for exercise, walking for long distances, or sitting for extended periods of time.  She had recently been referred for physical therapy.

An April 2010 medical record documented medial and lateral left knee pain that was exacerbated by the use of a brace.  A 2009 MRI had shown some inflammation, but no ligament tears.  The Veteran denied locking, swelling, or instability of the knee, but would occasionally experience a catching sensation anteriorly.  On examination, there was no swelling and she had full left knee flexion and extension.  There was patellar crepitus and mild tenderness over the medial joint line, but McMurray's test was negative.  The Veteran could do a full squat without pain, as well as a one-legged squat.  There was no pain or laxity with varus or valgus stress of the knee and Lachman's testing was negative.  The Veteran was treated with a steroid injection in the knee.  

A March 2011 statement from the Veteran's husband also detailed the problems she had been having with pain on extended walking, running, or sitting and generalized decreased activity and movement due to the knee problems.

The Veteran was afforded a VA bilateral knee examination in August 2013.  The Veteran reported that during flare-ups she was slowed down, had difficulty taking care of her child, and could not walk long distances.  The flare-ups occurred every couple of months and lasted for 1 to 2 weeks.  On examination, left knee range of motion was from 0 to 120 degrees, without objective evidence of pain.  Following repetitive motion, range of motion was decreased to 0 to 100 degrees.  There was functional loss due to pain on movement and tenderness to palpation.  Muscle strength was 5 out of 5 for both the left knee flexors and extensors.  Lachman and posterior drawer tests were normal, but there was noted mild instability on medial-lateral testing.  Further evidence of instability was shown in that dial testing was positive.  There was no evidence of patellar subluxation / dislocation.  The related left knee scar was not painful, unstable, or greater than 39 square centimeters (cm).

During her September 2014 Board hearing the Veteran reported that she had been diagnosed with a partial tear of the left anterior cruciate ligament (ACL).  In addition, she described incidents of locking, giving out, fatigability with walking, and the use of a brace and tape to stabilize the knee.  She reported that the locking was a more regular problem than the giving out, but that occasionally the knee would give out on standing after an extended period of sitting.

The Veteran was afforded a VA examination in March 2015, which included examination of left knee as well as the right knee for comparison purposes.  The diagnosis was noted to be left knee strain.  The examiner noted the Veteran's reports of worsening of symptoms since her last VA examination in August 2013 and that an October 2013 MRI showed a partial ACL tear.  She had undergone physical therapy until December 2013, which had been of minimal help.  There was a throbbing and constant ache that was described as a 5 out of 10.  Prolonged sitting, walking, and standing caused it to hurt more and resulted in pain that was 6 to 7 out of 10.  The knee would swell 2 or 3 times per month.  She was unable to run anymore and her knee brace sometimes made her symptoms worse.  The Veteran had not used her brace for the previous 4 months.  The left knee would give out 1 to 2 times per month.  On examination, the Veteran's left knee range of motion was from 0 to 120 degrees.  There was noted pain on examination during flexion, but the pain did not result in or cause functional loss.  There was pain on weight bearing and mild discomfort of the anterior left knee on palpation.  Following repetitive motion flexion was limited to 110 degrees due to pain.  Pain, weakness, fatigability, and incoordination did not significantly limit functional ability with repeated use over time.  During flare-ups, however, pain further limited functional ability, but not to a degree that could be described in terms of decreased range of motion.  There was slightly decreased muscle strength of 4 out of 5 in the left knee flexors and extensors, but there was no muscle atrophy.  The Veteran's left knee was not ankylosed.  Joint stability testing could not be performed due to pain in the left knee.  The Veteran had undergone an arthroscopic repair of the left medial meniscus in 2005.  The Veteran was able to walk on her heels and toes and squat half way with some difficulty.  Her gait was normal.  The associated left knee scar was 0.3cm by 0.1 cm and was not painful or unstable.  The Veteran had been working full time as a pediatrician since separation from service.

The Board concludes that the evidence of record shows a left knee disability that more nearly approximates that which warrants the assignment of a 10 percent disability rating for symptomatic residuals of removal of semilunar cartilage under DC 5259 for the entire appellate time period.  See 38 C.F.R. § 4.7 (2015).  As discussed above, the Veteran has credibly and competently reported that she underwent arthroscopic repair of the left medial meniscus in 2005.  The Board will presume that the repair involved the removal of certain semilunar (meniscal) cartilage in order to effectuate the repair of the torn meniscus.  She has consistently reported pain and other symptoms that have been documented throughout the appellate time period.  As such, the Board finds that a 10 percent rating is warranted under DC 5259 for the entire appellate time period.  This is the highest available rating under DC 5259.

Separate disability ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition was not "duplicative of or overlapping with the symptomatology" of the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 262 (1994).  

In addition, the Board finds that the Veteran's symptoms warrant a separate 10 percent rating under DC 5257 for slight left knee instability.  DC 5257 provides ratings for other impairment of the knee that includes recurrent subluxation or lateral instability.  Slight recurrent subluxation or lateral instability of the knee is rated 10 percent disabling; moderate recurrent subluxation or lateral instability of the knee is rated 20 percent disabling; and severe recurrent subluxation or lateral instability of the knee is rated 30 percent disabling.  38 C.F.R. § 4.71a.  The August 2013 VA examiner found objective evidence of left knee instability on Lachman's and dial testing.  In addition, the Veteran (a physician) has noted intermittent giving way on arising after an extended period of sitting.  She has reported these symptoms in each of her examinations of record and, as such, the symptoms appear to have been present throughout the appellate time period.  The Board is somewhat troubled that she denied instability during her private April 2010 appointment; however, given the other evidence of record both prior and subsequent to that report, the Board will afford her the benefit of the doubt that the symptoms have been relatively continuous throughout the appellate time period.  The Board acknowledges that the April 2009 and March 2015 examination reports found stability of the left knee to be normal, despite the Veteran's reports at the time.  That said, the Veteran has described the symptoms as intermittent in nature and the absence of such symptoms on the day of these examinations does not preclude the possibility of such symptoms on other days.  Given the multiple positive tests in the August 2013 VA examination report, the Veteran's relatively consistent reports, and her training as a medical professional, the Board concludes that a 10 percent rating for slight left knee instability is warranted.  A rating greater than 10 percent is not warranted under DC 5257 because the Veteran's instability symptoms have been intermittent and have been self-described as minimally debilitating.  

The Board has considered the possibility of a higher or alternative rating under a different DC can be applied.  The Board notes that other DCs relating to knee disorders include DC 5256 (ankylosis of the knee), DC 5258 (dislocated semilunar cartilage with frequent episodes of "locking," pain, and effusion into the joint), DC 5260 (limitation of flexion), DC 5261 (limitation of extension), DC 5262 (impairment of the tibia and fibula), and DC 5263 (for genu recurvatum). 

As noted, the Veteran's left knee disability is not manifested by impairment of the left tibia or fibula or genu recurvatum.  Thus, DCs 5262 and 5263 are not applicable.  Ankylosis is "immobility and consolidation of a joint due to disease, injury, surgical procedure."  Lewis v. Derwinski, 3 Vet. App. 259 (1992) (citing Saunders Encyclopedia and Dictionary of Medicine, Nursing, and Allied Health at 68 (4th ed. 1987)).  The Veteran is able to move her left knee with some limitation of motion, so it is clearly not ankylosed, and DC 5256 is not applicable. 

The Board has considered the applicability of DC 5258, given the Veteran's reports of swelling, pain, and locking.  The record, however, does not demonstrate that there has been dislocated meniscal cartilage at any point during the appellate process.  Diagnostic testing has shown, at most, inflammation, but not dislocation of any cartilage.  As such, a rating under DC 5258 is not warranted.

The Board also has also considered the applicability of DC 5003, which provides that degenerative arthritis, when established by x-ray findings, will be rated on the basis of limitation of motion under the appropriate DCs for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate DCs, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion to be combined, not added under DC 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm or satisfactory evidence of painful motion.  38 C.F.R. § 4.71a, DC 5003 (2015).  The general rating schedules for limitation of motion of the knee are 38 C.F.R. § 4.71a , DCs 5260 and 5261 (2015). 

Normal range of motion of the knee is to 0 degrees extension and to 140 degrees flexion.  See 38 C.F.R. § 4.71a, Plate II (2015).  Under DC 5260, a 10 percent disability rating is warranted for flexion limited to 45 degrees.  A 20 percent disability rating is assigned for flexion limited to 30 degrees; and a 30 percent disability rating is assigned for flexion limited to 15 degrees.  Under DC 5261, a 10 percent disability rating is warranted for extension limited to 10 degrees.  A 20 percent disability rating is assigned for extension limited to 15 degrees.  A 30 percent disability rating is assigned for extension limited to 20 degrees.  A 40 percent disability rating is assigned for extension limited to 30 degrees; and a 50 percent disability rating is assigned for extension limited to 45 degrees.  See 38 C.F.R. § 4.71a. 

Even assuming a diagnosis of left knee arthritis, solely for the purpose of this decision, the medical evidence of record does not document left knee motion limited to a degree warranting assignment of a compensable rating pursuant to DCs 5260 or 5261.  Moreover, the VA Office of General Counsel has provided guidance concerning increased rating claims for knee disorders.  Specifically, the office has noted that removal of semilunar cartilage may result in complications producing loss of motion.  See VAOPGCPREC 9-98 (August 14, 1998).  As loss of motion is already contemplated under DC 5259, therefore, to assign a separate evaluation under DC 5003, 5260, or 5261 would violate the regulatory prohibition against pyramiding under 38 C.F.R. § 4.14. 

The Board recognizes that the medical evidence shows some impairment of left knee function.  For example, the Veteran does complain of swelling, pain, weakness, and locking of the left knee, as well as intermittent instability.  VA examinations, however, have shown ranges of flexion and extension of the left knee that would not warrant a compensable rating under DCs 5260 or 6261, even accounting for decreased motion on repetition.  In general, evaluation of a service-connected disability involving a joint requires adequate consideration of functional loss due to pain under 38 C.F.R. § 4.40 and functional loss due to weakness, fatigability, incoordination or pain on movement of a joint under 38 C.F.R. § 4.45.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).  The provisions of 38 C.F.R. § 4.40  state that disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the Veteran undertaking the motion.  See 38 C.F.R. § 4.40.  The factors of disability affecting joints are reduction of normal excursion of movements in different planes, weakened movement, excess fatigability, swelling and pain on movement.  See 38 C.F.R. § 4.45. 

In this case, as discussed above, the separate 10 percent ratings assigned under the criteria of DCs 5257 and 5258 contemplate frequent episodes of locking, pain, and effusion, as well as some limitation of motion due to pain.  As noted, the VA examinations revealed no additional limitation of motion resulting from repetitive use that would meet the criteria for compensable ratings under either DCs 5260 or 5261.  As such, the Board finds that the separate 10 percent ratings currently assigned for the Veteran's left knee disability already contemplate the degree of functional loss demonstrated. 

As shown above, and as required by Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991), the Board has considered all potentially applicable provisions of 38 C.F.R. Parts 3 and 4, whether or not they have been raised by the Veteran.  In this case, the Board finds no provision upon which to assign a rating greater than 10 percent under DC 5259 and a separate 10 percent rating under DC 5257 for the Veteran's left knee disability for any timeframe during the appellate time period.

Additional Considerations

The Board also has considered whether the Veteran is entitled to a greater level of compensation on an extraschedular basis.  Ordinarily, the VA Schedule will apply unless there are exceptional or unusual factors which would render application of the schedule impractical.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).

According to the regulation, an extraschedular disability rating is warranted based upon a finding that the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321 (b)(1) (2015).  An exceptional case is said to include such factors as marked interference with employment or frequent periods of hospitalization as to render impracticable the application of the regular schedular standards.  See Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the Veteran's level of disability and symptomatology and is found inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the rating schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this case does not show such an exceptional disability picture that the available schedular evaluations for the service-connected left knee disability is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's left knee disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology. 

Specifically, the Veteran reports multiple back symptoms, including weakness, stiffness, swelling, giving way, lack of endurance, locking, and fatigability, all resulting in difficulty with extended sitting, standing, or walking.  The separate 10 percent ratings currently assigned contemplate these and other symptoms.  Thus, the Veteran's current schedular ratings under DCs 5257 and 5259 are adequate to fully compensate her for her disability on appeal.
In addition to the foregoing, the Board notes that a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  Johnson v. McDonald, 762 F.3d 1362 (2014).  In this case, the Veteran is service-connected for multiple disabilities.  The Veteran has not alleged that her currently service-connected disabilities combine to result in additional disability or symptomatology that is not already contemplated by the rating criteria for each individual disability, and with the exception of the ratings currently on appeal in this decision and the other Board decision referenced above, has not indicated dissatisfaction with her otherwise assigned rating.

Further, there is no medical evidence indicating that the disability on appeal combines or interacts with her other service-connected disabilities, either separately or together, in such a way as to result in further disabilities, functional impairment, or additional symptomatology not accounted for by the rating criteria applicable to each disability individually.  Accordingly, this is not an exceptional circumstance in which extraschedular consideration may be required to compensate the Veteran for a disability that can be attributed only to the combined effect of multiple conditions.

In short, the rating criteria reasonably describe the Veteran's disability level and symptomatology.  The Board, therefore, has determined that referral of this case for extraschedular consideration pursuant to 38 C.F.R. 3.321 (b)(1) is not warranted.

The Board also has considered the applicability of 38 U.S.C.A. § 1114 (k) (special monthly compensation for the loss of use of one foot) and the other special monthly compensation provisions, based on the Veteran's reports of left knee problems; however, the objective evidence of record reflects that she retains significant range of motion with minimal evidence of weakness.  Clearly the Veteran retains the ability to use her left lower extremity in most situations and the Board finds that her limitations do not approximate the loss of use of that extremity as necessary for the award of special monthly compensation, given the evidence noted immediately above and in the body of the discussion.

Finally, the Board notes that if the Veteran or the record reasonably raises the question of whether the Veteran is unemployable due to the disability for which an increased rating is sought, then part and parcel to that claim for an increased rating is whether a total disability rating based on individual unemployability (TDIU) as a result of that disability is warranted.  Rice v. Shinseki, 22 Vet. App. 447, 455 (2009).  The Veteran has been working full time as a physician throughout the appellate time period and there is no other evidence of unemployability due to her service-connected disabilities.  As such, the issue of entitlement to TDIU has not been raised and need not be further addressed. 


ORDER

Prior to August 31, 2013, entitlement to an initial rating greater than 10 percent for status post left knee arthroscopy under DC 5259 is granted, subject to the laws and regulations controlling the award of monetary benefits.

From August 31, 2013, entitlement to an initial rating greater than 10 percent for status post left knee arthroscopy under DC 5259 is denied.

For the entire appellate time period, a separate disability rating of 10 percent for slight left knee instability pursuant to DC 5257 is granted, subject to the laws and regulations controlling the award of monetary benefits.



____________________________________________
BETHANY L. BUCK
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


